Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read has been read and given careful consideration.  Responses to the arguments of the applicant are presented after the first rejection which they are directed to.  The examiner notes the election affirmation of group III. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 74,75,85,88,90-94,100-105,109,116-120,123 and 125 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014) .
Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014) teaches with respect to figure 2, an 
 The photonic structure is an optical structure illustrated in figure 2 is etched into the silicon substrate so it is physically coupled to the substrate and as the copper is doped into the central portion of the photonic with the cavity of the photonic crystal defined by the missing holes (ie defects in the photonic crystal).   This is the same arrangement as illustrated in figure 6 of the instant specification.
With respect to claim 74, the applicant is arguing the use of the device, but that is not what is being claimed.  The claim requires the deep doped semiconductor substrate to include or be coupled with an optical structure. The L3 cavity formed in the Cu doped Si wafer meet this limitation. The doped copper atoms will inherently be in a distribution of different quantum spin states, including opposite electron spin states which are paired together. The excitation with the UV laser affects the energy level of the outer electron in the transition from the ground state to the excited state, which is evident from the photoluminescent de-excitation at 1,228 nm (infrared energy level) which is detected optically (optical readout). The absorption is tuned to the cavity dimensions.  As the claims are directed to the article, the perturbation of the spins need not be shown to meet the claims.  The ground and excited states inherently have quantum states, including those where an electron is paired with another of opposite spin, where an electron is paired with another of the same spin and where an electron is un-paired in either spin up or spin 
To address any assertion of functionality, the examiner points out that the optical cavity length of ~0.9 micron (see figure 2a, ) which is within the 100 nm to 1 mm range and just outside the 1-10 micron preferred range discussed in the instant specification (prepub at [0063]).  The doped copper atoms will inherently be in a distribution of different quantum spin states, including the spin states of electrons which are paired together. The excitation with the UV laser affects the energy level of the electrons in the transition from the ground state to the excited state, which is evident from the photoluminescent de-excitation at 1,228 nm (infrared) which is detected optically.  The use of on and off- resonant excitation is established in figure 3 and the associated text.
	The means for excitation/perturbation is not required in claim 78, but the disclosed  process can use an optical excitation of the cavity with a UV laser as optical excitation of the transition is disclosed in the specification (prepub at [0095,0098-0099,0105]). 

With respect to claim 90, the applicant is arguing the use of the device, but that is not what is being claimed.  The claim requires the deep doped semiconductor substrate to include or be coupled with an optical structure. The L3 cavity formed in photonic crystal structure is coupled to the remainder of the photonic crystal which is an optical waveguide device formed in  the Cu doped Si wafer and as such meets the argued limitation. The doped copper atoms will inherently be in a distribution of different quantum spin states, including opposite electron spin states which are paired together. The absorption is tuned to the cavity dimensions.  As the claims are directed to the article, the perturbation of the spins need not be shown to meet the claims.  The ground and excited states inherently have quantum states, including those where an electron is paired with another of opposite spin, where an .

Claims 74,75,85,88,90-94,96-109,111,112,116-121,123 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014), in view of Seigneur et al., “Controlled On-chip single photon transfer using photonic crystal coupled-cavity waveguides”, Adv. Optoelectron., Vol. 2011, article 893086 (13 pages) (2011).
Seigneur et al., “Controlled On-chip single photon transfer using photonic crystal coupled-cavity waveguides”, Adv. Optoelectron., Vol. 2011, article 893086 (13 pages) (2011) teaches with respect to figure 14, a series of coupled L3 cavities formed in photonic crystals (page 7). The discussion of the transfer of microwave photons between spin qubits is described in the introduction section (page 1)
	It would have been obvious to modify the photonic crystal structure of Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014) which includes a single doped L3 cavity by forming additional doped L3 cavities which are coupled as taught by Seigneur et al., “Controlled On-chip single photon transfer using photonic crystal coupled-cavity waveguides”, Adv. Optoelectron., Vol. 2011, article 893086 (13 pages) (2011) to increase the amount of data which can be stored.
	In response to the arguments, Seigneur et al., “Controlled On-chip single photon transfer using photonic crystal coupled-cavity waveguides”, Adv. Optoelectron., Vol. 2011, article 893086 (13 pages) (2011) is . 

Claims 74-75,85,88,90-94,100-105,109,116-120,123 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014), in view of Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011).
Steger et al., “Photoluminescence of deep defects involving transition metals in Si: New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011) describes shallow and deep impurities in silicon in section D. Various centers including four or five atoms of Li, Cu, Ag, Au and/or Pt (abstract) are described including Cu4, Cu3Ag, Ag4, Cu3Au, Cu4Au, Cu3Pt, Cu4Pt, (Cu,Li)3Au, (Cu,Li)4Au, (Cu,Li)3Pt and (Cu,Li)4Pt, which are exemplified. Weber et al (reference 8) is disclosed as discussing the symmetry of the Cu4 center using both uniaxial stress and Zeeman spectroscopy and recognizing that the photoluminescence is due to an IBE (page 081301-1, right column, section A)
It would have been obvious to one skilled in the art to modify the copper doped optical nanocavity by replacing the copper dopant in the L3 cavity with Cu3Ag, Ag4, Cu3Au, Cu4Au, Cu3Pt, Cu4Pt, (Cu,Li)3Au, (Cu,Li)4Au, (Cu,Li)3Pt and (Cu,Li)4Pt based upon the disclosed 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011). 
Further, it would have been obvious to use 28Si based upon the direction in Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011).
	In response to the arguments, the examiner notes that the clusters of Steger et al., “Photoluminescence of deep defects involving transition metals in Si: New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011) are detected optically using photoluminescence, which is the same technique as Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014) and inherently have spins.  The examiner points out that these are the same clusters disclosed in the instant specification and therefore inherently have the same properties as discussed in the instant specification.


Claims 74-75,85,87,88,90-95,100-105,109,116-120,123 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014), in view of Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011), further in view of Weber et al., Optical properties of copper is silicon: Excitons bound to isoelectronic copper pairs", Phys. Rev. B., Vol. 25(12) pp 7688-7699 (06/1982)

	It would have been obvious to modify the apparatus and process of their use rendered obvious by the combination of Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014) and Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011) by applying stress or a magnetic field to induce splitting of the energy levels of the copper atoms in the cu doped silicon as taught by Weber et al., Optical properties of copper is silicon: Excitons bound to isoelectronic copper pairs", Phys. Rev. B., Vol. 25(12) pp 7688-7699 (06/1982) based upon the direction to Weber which is reference 8 cited in Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011).
	The rejection stands for the reasons above.

Claims 74-76,85,88,90-95,100-105,109,116-120,123 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014), in view of Nardo, “Charge state manipulation of silicon-based donor spin qubits”, 28Si revealing the 77Se hyperfine splitting., Phys. Rev. B., Vol. 80(11) article 115204 (8 pages) (2009) and Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011)
Nardo, “Charge state manipulation of silicon-based donor spin qubits”, Thesis, Univ. Oxford (163 pages) (Hilary Term (Jan-Mar) 2015 establishes that chalcogens (S, Se, Te) are known to be deep double donors and therefore have three available states and may be investigated using 2-5 micron optical sources (page 3).  Chapter 7 discusses optical charge state manipulation in selenium doped silicon.  A 1047 nm laser with a 500 mW output is used (page 119).  Figure 7.3 (page 121) shows the 1047 nm laser and a 4 micron LED used for optical manipulation of the charge state of selenium when it is in microwave (MW) cavity.  (Y-reference).
Steger et al., “High resolution absorption spectroscopy of the deep impurities S and Se in 28Si revealing the 77Se hyperfine splitting., Phys. Rev. B., Vol. 80(11) article 115204 (8 pages) (2009) is cited as reference 79 in Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011) and identifies Se and S as deep donors in 28Si.  Photoluminescence is excited by excitation in the infrared (see energies in the tables).  The hyperfine splitting of Se+ due to the application of a magnetic field is taught in section B (see figures 7 and 9).  This may have uses in quantum computing, noting that chalcogen impurities have already been suggested for use as qubits  (page 115204-7/right column).
28Si revealing the 77Se hyperfine splitting., Phys. Rev. B., Vol. 80(11) article 115204 (8 pages) (2009), noting that copper is established as a deep donor in Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011) which also discusses other deep donor and cites Steger et al., “High resolution absorption spectroscopy of the deep impurities S and Se in 28Si revealing the 77Se hyperfine splitting., Phys. Rev. B., Vol. 80(11) article 115204 (8 pages) (2009).
	In response to the arguments, the examiner notes that the Se and Te of Nardo, “Charge state manipulation of silicon-based donor spin qubits”, Thesis, Univ. Oxford (163 pages) (Hilary Term (Jan-Mar) 2015,  Steger et al., “High resolution absorption spectroscopy of the deep impurities S and Se in 28Si revealing the 77Se hyperfine splitting., Phys. Rev. B., Vol. 80(11) article 115204 (8 pages) (2009) and Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011) are detected optically using photoluminescence, which is the same technique as Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014) and inherently have spins.  The examiner points out that these are the deep dopants in the instant specification and therefore inherently have the same properties as discussed in the instant specification and their photoluminescence provides a reasonable expectation of compatibility with the process of Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014)


Claims 74,75,85-88,90-94,100-105,109,116-120,123 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014), in view of Miller et al. 7447404 and/or Radulaski et al. “Photonic crystal cavities in cubic silicon carbide”, Proc CLEO 2014, paper SM4M.4, 2 pages (2014).

Radulaski et al. “Photonic crystal cavities in cubic silicon carbide”, Proc CLEO 2014, paper SM4M.4, 2 pages (2014) establishes with respect to figure 1, that the formation of photonic crystals with L3 cavities in silicon carbide is known. 
	It would have been obvious to one skilled in the art top modify the photonic crystal of Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014) by using other semiconductor materials, such as SiC or SiGe taught by Miller et al. 7447404 and/or Radulaski et al. “Photonic crystal cavities in cubic silicon carbide”, Proc CLEO 2014, paper SM4M.4, 2 pages (2014) in place of the silicon based upon these being known to be useful in forming photonic crystals as an alternative to pure silicon and/or suitable for L3 photonic crystals. 
The rejection stands for the reasons above.

Claims 74-76,85,88,90-109,111,112,116-121,123 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014), in view of Nardo, “Charge state manipulation of silicon-based donor spin qubits”, Thesis, Univ. Oxford (163 pages) (Hilary Term (Jan-Mar) 2015,  Steger et al., “High resolution absorption spectroscopy of the deep impurities S and Se in 28Si revealing the 77Se hyperfine splitting., Phys. Rev. B., Vol. 80(11) article 115204 (8 pages) (2009) and 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011), further in view of Seigneur et al., “Controlled On-chip single photon transfer using photonic crystal coupled-cavity waveguides”, Adv. Optoelectron., Vol. 2011, article 893086 (13 pages) (2011).
It would have been obvious to modify the photonic crystal structures rendered obvious by the combination of Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014), Nardo, “Charge state manipulation of silicon-based donor spin qubits”, Thesis, Univ. Oxford (163 pages) (Hilary Term (Jan-Mar) 2015,  Steger et al., “High resolution absorption spectroscopy of the deep impurities S and Se in 28Si revealing the 77Se hyperfine splitting., Phys. Rev. B., Vol. 80(11) article 115204 (8 pages) (2009) and Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011) which includes a single doped L3 cavity by forming additional doped L3 cavities which are coupled as taught by Seigneur et al., “Controlled On-chip single photon transfer using photonic crystal coupled-cavity waveguides”, Adv. Optoelectron., Vol. 2011, article 893086 (13 pages) (2011) to increase the amount of data which can be stored.
The rejection stands for the reasons above.

Claims 74-76,85,88,90-95,99-105,109,110,113-120 and 123-125 are rejected under 35 U.S.C. 103 as being unpatentable over Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014), in view of Nardo, “Charge state manipulation of silicon-based donor spin qubits”, Thesis, Univ. Oxford (163 pages) (Hilary Term (Jan-Mar) 2015,  Steger et al., “High resolution absorption spectroscopy of the deep impurities S and Se in 28Si revealing the 77Se hyperfine splitting., Phys. Rev. B., Vol. 80(11) article 115204 (8 pages) (2009) and Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011), further in view of Abanto et al., “Quantum computing with doped silicon cavities”, Phys. Rev. B., Vol. 81 articles 085325 (7 pages) (2010).
Abanto et al., “Quantum computing with doped silicon cavities”, Phys. Rev. B., Vol. 81 articles 085325 (7 pages) (2010) teaches donor impurities in a photonic crystal cavity used the action of a uniform magnetic field (E) and magnetic field (B) where the field is sufficient to decouple the nuclear and magnetic spins in the donor ground state and splits the spin up and spin down states which can be used as qubits. The application of the electric field allows individual 
	In addition to the basis above, the examiner holds that it would have been obvious to modify the qubit cavities rendered obvious by the combination of Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014), in view of Nardo, “Charge state manipulation of silicon-based donor spin qubits”, Thesis, Univ. Oxford (163 pages) (Hilary Term (Jan-Mar) 2015,  Steger et al., “High resolution absorption spectroscopy of the deep impurities S and Se in 28Si revealing the 77Se hyperfine splitting., Phys. Rev. B., Vol. 80(11) article 115204 (8 pages) (2009) and Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011) by adding electrodes to induce the splitting in the spins of the Te or Se dopants as taught by Abanto et al., “Quantum computing with doped silicon cavities”, Phys. Rev. B., Vol. 81 articles 085325 (7 pages) (2010) as being useful in photonic qubit devices.

Claims 74-76,85,88 and 90-125 are rejected under 35 U.S.C. 103 as being unpatentable over Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014), in view of Nardo, “Charge state 28Si revealing the 77Se hyperfine splitting., Phys. Rev. B., Vol. 80(11) article 115204 (8 pages) (2009), Steger et al., “Photoluminescence of deep defects involving transition metals in Si:New insights form highly enriched 28Si”, J. Appl. Phys. Vol. 110 081301 25 pages (2011) and Seigneur et al., “Controlled On-chip single photon transfer using photonic crystal coupled-cavity waveguides”, Adv. Optoelectron., Vol. 2011, article 893086 (13 pages) (2011), further in view of Abanto et al., “Quantum computing with doped silicon cavities”, Phys. Rev. B., Vol. 81 articles 085325 (7 pages) (2010).
In addition to the basis above, the examiner holds that it would have been obvious to modify the qubit cavities rendered obvious by the combination of Sumikura et al., “Ultrafast spontaneous emission of copper-doped silicon enhanced by an optical nanocavity”, Sci. Rep., Vol. 4:5040 pp 1-6  (05/2014), in view of Nardo, “Charge state manipulation of silicon-based donor spin qubits”, Thesis, Univ. Oxford (163 pages) (Hilary Term (Jan-Mar) 2015,  Steger et al., “High resolution absorption spectroscopy of the deep impurities S and Se in 28Si revealing the 77.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 26, 2021